Citation Nr: 1640109	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  09-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a lateral meniscectomy of the right knee, evaluated as 20 percent disabling prior to May 28, 2009.

2.  Entitlement to an increased evaluation for degenerative joint disease of the right knee, evaluated as 10 percent disabling prior to May 28, 2009.

3.  Entitlement to an increased evaluation for residuals of a right knee arthroplasty, evaluated as 30 percent disabling from July 1, 2010 (a temporary total evaluation pursuant to 38 C.F.R. § 4.30 was in effect from May 28, 2009 to June 30, 2010).

4.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955 with additional service in the Air Force Reserves, to include a period of active duty for training (ACDUTRA) from May 28, 1956 to June 11, 1956, and several periods of inactive duty for training (INACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay of another remand, but the Veteran has identified additional evidence which has not yet been associated with his claims file, and which may be relevant to determining the current severity of his right knee disability.  Specifically, in a July 2015 statement, the Veteran reported that he underwent a medical examination for his right knee in July 2015, performed by Dr. Kim at the San Francisco VA Medical Center, which revealed deteriorating muscles.  While a November 2015 VA knee and lower extremity examination report references a right knee X-ray taken in July 2015, the full report of the July 2015 examination findings are not of record.  He also noted that his knee failed him in June 2015, causing him to fall on cement and that this was not the first time he had fallen due to his knee.  Although the most recent VA treatment records in the claims file are dated to January 2016, there are no recent records which refer to the right knee since June 2015.  Accordingly, the RO should contact the Veteran to further identify, and then obtain, all identified outstanding VA records of treatment of the right knee, to include dated in June 2015, and associate them with the claims file.  See 38 C.F.R. § 3.159 (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all outstanding private and VA records of treatment of the right knee, to include dated since June 2015.  Obtain all identified private and VA treatment records pertinent to the Veteran's right knee disability, to include all July 2015 treatment records pertaining to the Veteran's right knee disability.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




